DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Articles for the following elements are absent: reaction liquid pipe; liquid reagent; filter-separator; hydrogen dryer; liquid reagent pipeline; high pressure hand pump; gaseous hydrogen pipeline; refrigerant dryer; treated gaseous hydrogen pipeline.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1 recites the limitation "The self-contained portable device …" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the reaction chamber cooling tank" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,078,012 (Bingham; provided to the Office by Applicant in an IDS) in view of U.S. Patent Application Publication No. 2005/0115637 (Adams). 
Re. claim 1: As per Applicant’s disclosure on lines 9-15 of page 1 of the instant application, Bingham discloses a device for high-pressure hydrogen production comprising a reaction chamber, liquid (water or at least one catalyst solution) storage vessel, reagent (metal or metal hydride solution) storage vessel, hydrogen dryer and hydrogen storage vessel, wherein, liquid from the liquid storage vessel is pumped through a pipeline to the reaction chamber, reagent from the reagent storage vessel is supplied through a pipeline to the reaction chamber, and hydrogen produced in the reaction chamber is supplied in a gas pipeline through a hydrogen dryer to the hydrogen storage vessel. Applicant alleges that Bingham includes an “electrical” pump although Bingham is silent as to how the pump is powered. 
Adams teaches a pump (38) that is used to convey hydrogen into a chamber that is adapted to store fuel ([0032] second sentence; [0034] last sentence). Adams also teaches that the pump can be a manual/mechanical pump or an electric pump ([0017] second sentence; [0053] last three sentences).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump disclosed by Bingham to include the manually operated pump of Adams. One of ordinary skill in the art would have been motivated to make this modification because this would allow Bingham’s device to be operated by hand. This would, in turn, allow the Bingham’s device to be located in areas where utilities are not readily available. Moreover, such a modification would not result in any new or unexpected results.
As to the notion of portability, Bingham’s device is obviously portable, in that it is not located where it is manufactured/assembled, but is moved/assembled at a desired location. Thus, portability is inherent. 
As to the limitations of quick-release couplings and filter/separators, the Examiner takes official notice that quick-release couplings and filter/separators are old and well known in the art and the use thereof would have been obvious to one of ordinary skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) Published Chinese Patent Application No. CN205898523U (Yuan), which discloses an add ring pressure and put for displacement simulation experiment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303)297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753